Delaware App. No. 01CAE08036. This cause is pending before the court as a discretionary appeal and a claimed appeal of right. Upon consideration of the motion of appellant Republic-Franklin Insurance Company for a stay of the judgment of the court of appeals and a stay of the trial in the court of common pleas, and upon consideration of appellant’s notice that the trial court has stayed the trial set *1278for October 8, 2001,
IT IS ORDERED by the court that the motion for stay be and hereby is dismissed as moot.